Citation Nr: 0844468	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from February 1959 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the benefit sought on appeal.


FINDING OF FACT

The veteran has no more than level II hearing in his left 
ear, and no more than level II hearing in his right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Compensable Evaluation

The veteran asserts that he is entitled to an initial 
compensable evaluation for his bilateral hearing loss.  It is 
argued that he requires bilateral hearing aids, and that this 
is "not commensurate" with a noncompensable evaluation, and 
that it is indicative of a much worse condition.  

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the veteran's service records show 
that he was a flight engineer.  VA progress notes show that 
the veteran has required bilateral hearing aids since at 
least 1999.  

In August 2004, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 
percent disabling), with an effective date for service 
connection of February 26, 2004.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The only audiological results in the claims file are 
contained in a VA audiological examination report, dated in 
May 2004.  This report shows that the veteran reported having 
difficulty hearing people talk, especially in the presence of 
background noise, and difficulty hearing high frequency 
sounds.  The report notes that the veteran's right ear had 
mild to moderately severe sensorineural hearing loss (SNHL) 
between 1,000 Hz and 4,000 Hz, and that his left ear had mild 
to moderately severe SNHL between 500 Hz and 4,000 Hz.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
60
60
LEFT
N/A
30
45
55
70

These results show an average decibel loss of 49 in the right 
ear and 50 in the left ear.  Speech recognition ability was 
84 percent, right ear, and 88 percent, left ear.  

Based on this evidence, the Board finds that an initial 
compensable rating is not warranted.  Briefly stated, the 
only audiological test results of record are the 
aforementioned May 2004 VA audiological test results.  These 
test results show that the veteran's hearing in the left ear 
is consistent with level II hearing, and that the hearing in 
the veteran's right ear is also consistent with level II 
hearing.  See 38 C.F.R. § 4.85.  As such, a compensable 
rating is not warranted.  Id., Tables VI and VII.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the veteran's bilateral hearing loss 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in March 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in August 2004, a noncompensable disability 
rating was assigned, and an effective date was established.  
Therefore the veteran's claim was substantiated as of August 
2004.  Any error in failing to provide §5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in August 2004, and the April 2005 Statement of the 
Case.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate a claim for an initial compensable 
rating, based upon his arguments those presented by his 
representative.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records, and the veteran has been afforded an 
examination.  The Board therefore concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
this case pertains to the requirements of 38 U.S.C.A. 
§ 5103(a) for increased evaluation claims other than those 
based on initial evaluations.  Here, the claim involves an 
initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


